On February 10,1993, it was the judgment of this Court that the defendant serve, a) A term of twenty (20) years at the Montana State Prison for the offense of Burglary as charged in Cause No. DC 93-008A. b) For the offenses of Burglary as charged in Counts I and II in Cause No. DC 93-009(X), a term of twenty (20) years at the Montana State Prison for each count, to be served concurrently, c) A term of ten (10) years at the Montana State Prison for the offense of Felony Theft as charged in Count III in Cause No. DC 93-009(x), to be served consecutively to that term imposed for Counts I and II in DC 93-009(X). The thirty (30) years thus imposed for Cause No. DC 93-009(X) is to be served consecutively to the twenty (20) years imposed for Cause No. DC 93-008(A), for a total term at the Montana State Prison of fifty (50) years. It being clear that the defendant is, and will remain, a danger to society, he is hereby designated a dangerous offender for purposes of parole eligibility. The defendant is to be given credit for 64 days served in the Flathead County Detention Center pending final disposition in this matter.
On May 9,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se via phone conference call. The state was represented by Ed Corrigan, Deputy County Attorney of Flathead County, also present via phone conference call.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*44DATED this 13th day of June, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 9th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Dennis Finney for representing himself in this matter and also Ed Corrigan, Deputy County Attorney of Flathead County, for representing the State.